UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4162


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

CORTEZ MAURICE MALLORY,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:11-cr-00171-DKC-3)


Submitted:   September 27, 2012           Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Mark J. Carroll, Potomac, Maryland, for Appellant. William
Moomau, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cortez    Maurice     Mallory          appeals    from       his    convictions

for    bank   robbery       and   entering       a    bank    with   intent        to   commit

larceny.       The district court accepted the terms of the plea

agreement entered pursuant to Fed. R. Crim. P. 11(c)(1)(C) and

sentenced Mallory to the agreed-upon 97 months in prison.                                     On

appeal,    counsel      has    submitted     a       brief     pursuant      to    Anders     v.

California, 386 U.S. 738 (1967), finding no meritorious issues

for appeal, but questioning whether Mallory’s guilty plea was

valid under Fed. R. Crim. P. 11 and whether the district court

erred in permitting a co-defendant to withdraw his motion to

suppress.       In response, the Government has filed a motion to

dismiss in part, seeking to enforce the waiver provision in the

plea    agreement.           Although   informed         of    his   right        to    do   so,

Mallory has not filed a pro se supplemental brief.                               We grant the

Government’s motion and dismiss the appeal in part.                                     Finding

Mallory’s plea was voluntary, we affirm his convictions.

              A defendant may, in a valid plea agreement, waive the

right to appeal.            United States v. Wiggins, 905 F.2d 51, 53 (4th

Cir.    1990).         We     review    de   novo       whether        a    defendant        has

effectively waived his right to appeal.                       United States v. Marin,

961 F.2d 493, 496 (4th Cir. 1992).                            To determine whether a

waiver is knowing and intelligent, we examine “the totality of

the circumstances, including the experience and conduct of the

                                             2
accused, as well as the accused’s educational background and

familiarity    with    the    terms    of    the   plea    agreement.”         United

States v. General, 278 F.3d 389, 400 (4th Cir. 2002) (internal

quotation marks and citation omitted).                    Generally, if a court

fully questions a defendant regarding the waiver of his right to

appeal during the Rule 11 colloquy, the waiver is both valid and

enforceable.     United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005).

           In accordance with the language of the plea agreement,

we conclude that Mallory knowingly and intelligently waived the

right to appeal his conviction and sentence, reserving only the

right to appeal a sentence over 97 months.                  The language of the

waiver provision is clear and unambiguous, and at the Rule 11

hearing, the court reviewed the plea agreement, including the

waiver.   Mallory stated that he understood and accepted the plea

agreement.     Of significance, Mallory does not challenge either

the   validity    of    the     waiver       provision     on        appeal   or     the

Government’s     conclusion     that    his    challenge        to    the   motion    to

suppress falls within the scope of the waiver.                       Because Mallory

was sentenced as contemplated by the plea agreement, we grant

the   Government’s     motion    to    dismiss     in    part    and    dismiss      the

appeal of Mallory’s sentence, as well as the appeal from the

withdrawal of the motion to suppress.



                                         3
             However, as the Government notes, a defendant cannot

waive   a    colorable     claim    that       his   plea      was    not    knowing       or

voluntary.        Nonetheless,      while      we    review      this    claim      on    the

merits,     our   review   of     the   plea     transcript          reveals      that    the

district    court    substantially       complied         with    Rule      11    and    that

Mallory’s guilty plea was knowing and voluntary.                            In addition,

we have examined the record pursuant to Anders for any unwaived,

meritorious       claims    for     appeal,         and   we     have       found       none.

Accordingly, we affirm Mallory’s convictions.

             We deny counsel’s motion to withdraw at this time.

This court requires that counsel inform Mallory in writing of

his right to petition the Supreme Court of the United States for

further review.         If Mallory requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may motion this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Mallory.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the     court   and     argument         would      not   aid     the

decisional process.



                                                                     AFFIRMED IN PART;
                                                                     DISMISSED IN PART




                                           4